PER CURIAM.
The petitioner has filed a petition for writ of habeas corpus in the above entitled cause. The record shows that this petitioner has been denied the writ by order of the Judge of the Circuit Court of the Eighth Judicial Circuit in and for Bradford County, Florida, upon the same issue, and thus the matter is res judicata. It is, therefore, ordered that the writ heretofore issued in this cause be discharged and the case dismissed. See State ex rel. Miller v. Kelly, Fla.1956, 88 So.2d 118.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.